PER CURIAM.
The trial court’s order holding that it had personal jurisdiction over appellant is reversed. See, e.g., Baggett v. Walsh, 510 So.2d 1099, 1102 (Fla. 1st DCA 1987) (“unless a nonresident voluntarily appears and waives all jurisdictional objections, or facts establishing minimum contacts sufficient to support an independent basis for long-arm jurisdiction over the nonresident are shown to exist, jurisdiction obtained under [The Uniform Child Custody Jurisdiction Act] does not provide in personam jurisdiction over the nonresident parent in respect to matters of support”).
JOANOS, WEBSTER and PADOVANO, JJ., concur.